DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “continuous-length” in claim 52 is a relative term which renders the claim indefinite. The term “continuous-length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, a prior art reference that may have a teaching of any length may be used to defeat this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-22, and 47-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA’088 (CA 2725088).
 	With respect to claim 1, CA’088 discloses a method of forming a ceramic-coated proppant, comprising: receiving a proppant [0021-0022]; and coating the proppant with ceramic to give a ceramic coating on the proppant [0021-0022], wherein the ceramic coating comprises a ceramic matrix composite (CMC) [0021-0022]. 
 	 
With respect to claim 2, wherein the proppant comprises inorganic proppant. See p. 44, embodiment 41 (silica core).

With respect to claim 3, wherein the proppant comprises organic proppant. See [0047].

With respect to claim 4, wherein the proppant comprises sand. See p. 44, embodiment 41 (silica core).

With respect to claim 5, wherein the proppant comprises ceramic proppant. See [0047].

With respect to claim 6, wherein coating the proppant with ceramic comprises coating the proppant with ground ceramic comprising calcined clay, uncalcined clay, bauxite, silica, geopolymer, or alumina, or any combinations thereof. See [0047] and p. 44, embodiment 41 (silica core).

With respect to claim 7, wherein the ground ceramic comprises an alumina content greater than 40 weight percent (wt%). See [0047].

With respect to claim 8, wherein coating the proppant with ground ceramic comprises coating the proppant via a slurry comprising the ground ceramic and water, and wherein the slurry comprises a solids content in a range of 10 wt% to 50 wt%. See suspension [0098].

With respect to claim 9, wherein coating the proppant with ceramic comprises  coating the proppant with the ceramic by solution gelation. [0098]

With respect to claim 11, comprising drying and sintering the ceramic coating on the proppant to give the ceramic-coated proppant. See Example 2, [00106].

With respect to claim 12, comprising densifying the ceramic coating by thermal treatment at a temperature in a range of 600 oC to 1400 oC. See Example 2, [00106].

 	With respect to claim 13, CA’088 discloses a method of forming ceramic-coated proppant, comprising forming ceramic coating on particles [0021-0022], wherein the particles are core proppant of the ceramic-coated proppant [0021-0022], and wherein the ceramic coating comprises a ceramic matrix composite (CMC) [0021-0022]. 

With respect to claim 14, wherein the particles comprise sand or cementitious particles. See p. 44, embodiment 41 (silica core).

With respect to claim 15, wherein the particles comprises inorganic core proppant. See p. 44, embodiment 41 (silica core).

With respect to claim 16, wherein the inorganic core proppant comprises sand, metal, or ceramic. See p. 44, embodiment 41 (silica core).

With respect to claim 17, wherein the particles comprises organic core proppant. See [0047].

With respect to claim 18, wherein the ceramic coating comprises calcined clay, uncalcined clay, bauxite, silica, geopolymer, or alumina, or any combinations thereof. See [0047] and p. 44, embodiment 41 (silica core).

With respect to claim 19, wherein the ceramic coating comprises organic fibers, inorganic fibers, organic particles, or inorganic particles, or any combinations thereof. See Example 2, [00106].

With respect to claim 21, wherein forming the ceramic coating on the particles comprises applying a slurry of ground ceramic to the particles, and wherein the slurry comprises a solids content in a range of 10 wt% to 50 wt%. See suspension of [0098]. 

With respect to claim 22, wherein forming the ceramic coating on the particles comprises applying ceramic to the particles by solution gelation. [0098]

With respect to claim 47, wherein the CMC comprises fibers. See Example 2, [00106].

With respect to claim 48, wherein the fibers comprise ceramic fibers or carbon fibers, or both. See Example 2, [00106].

With respect to claim 49, wherein the fibers comprise multi-strand fibers. See Example 2, [00106].

With respect to claim 50, wherein the CMC comprises fibers. Example 2, [00106].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 23, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’088 in view of WO’147 (WO 2005/021147).
 	CA’088 discloses the method as stated above, including the CMC comprises fibers (Example 2, [00106]).
 	However, the reference fails to explicitly teach: wherein coating the proppant with ceramic comprises coating the proppant with alumina-silica sol-incorporated alpha-alumina powder. (claim 10); wherein forming the ceramic coating on the particles comprises applying alumina-silica sol-incorporated alpha-alumina to the particles (claim 23); and wherein the fibers comprise ceramic fibers, carbon fibers, silicon carbide (SiC) fibers, alumina (A1203) fibers, or mullite (A1203-SiO2) fibers, or any combinations thereof. (claim 51) 
 	WO’147 teaches a method that includes hollow α-alumina and mixed metal spheres have many potential applications, including use in proppants, composites, and filtration membranes. The hardness and porosity of the hollow α-alumina spheres allow them to be used in the manufacture of proppants. The extreme hardness of the spheres makes them well suited for propping open fractures in subterranean formations. The high porosity of the spheres allows the fluid in the formation to easily flow through the sphere without significant restriction. Hollow α-alumina spheres can also be used in the formation of ceramic matrix composites. Fiber reinforced ceramic matrix composites (FRCMCs) are commonly employed where the performance of the ceramic matrix alone is insufficient. In fiber-reinforced ceramics, the reinforcement is primarily utilized to enhance the fracture toughness. The fiber reinforcement prevents catastrophic brittle failure by providing mechanisms that dissipate energy during the fracture process. See P. 7-8 and Fig. 1 coating comprising fibers for the purpose of fiber-reinforcement of ceramics. 
 	It would have been considered obvious to one of ordinary skill in the art to have provided the ceramic coating of CA’088 with alumina-silica sol-incorporated alpha-alumina and the specific fiber as claimed in order to reinforce the ceramic and prevent brittle failure. 

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’088 alone. Although the CA’088 reference fails to explicitly teach wherein the fibers comprise continuous-length ceramic fibers, the reference does teach the fibers having length. Such a range of lengths may be found in Example 2 [00106]. It would be considered obvious to one skilled in the art to provide for a continuous-length fiber as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        4/29/2022